Citation Nr: 1212482	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-06 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


	THE ISSUE		

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The appellant served on active duty from November 1987 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).




FINDING OF FACT

Schizophrenia was not present in service and is not shown to be otherwise related to service, and psychosis was not manifested within one year of the Appellant's separation from such service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active service and psychosis may not be presumed to have been incurred or aggravated during such service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in February 2005, July 2007, and August 2007 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.  The issue was readjudicated in a March 2009 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.
Governing Laws and Regulations
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection will also be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The term "psychosis" includes schizophrenia.  See 38 C.F.R. § 3.384 (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

The appellant's service treatment records are silent as to any treatment for or complaints of a psychiatric disorder of any kind.  The  March 1990 separation report of medical examination demonstrates a normal psychiatric examination.  The appellant's personnel records are water damaged to the point of rendering them useless.  The appellant reported no trouble sleeping, depression or excessive worry, memory loss, nervous trouble of any sort or periods of unconsciousness in his October 1990 report of medical history.  

The record demonstrates that, following discharge, the appellant went to live with his sister in 1991.  In October 1992, his sister attempted to admit the appellant to Saint Elizabeths Hospital in Washington, DC, after he exhibited strange behavior.  As he was not a resident of the District of Columbia, he was denied admission.  The appellant refused treatment through the VA and through a mental health clinic in Maryland.  

In April 1993, the appellant was diagnosed with chronic paranoid type schizophrenia after he killed four and injured five in Washington, D.C..  The appellant was placed in Saint Elizabeths Hospital prior to sentencing and confined by court order thereafter as he was found to be not guilty by reason of insanity.  

The claims file includes a June 1993 report from Saint Elizabeths in which it was noted that the appellant's "behavior during the interview, his self-report, and his test results [did] not provide evidence for any severe perceptual distortions such as those found in a schizophrenic process."  A psychiatric examination dated in June 1993 noted that the appellant denied hallucinations, thought insertion, thought withdrawal or thought broadcasting.  The report notes that the appellant's mother reported that he was withdrawn upon discharge from service and that his behavior was unusual at that time.  The appellant's sister and father further were shown to have stated that, in the year prior to his arrest, they became concerned about his behavior.  Both the appellant's sister and father additionally reported that the appellant was hearing and responded to voices and that they sought psychiatric treatment for him which he refused.  An October 1994 report noted that the appellant claimed that his "murder and mayhem" was in response to "spirits" which first appeared in early 1993 while he was in Harlem and living with his grandmother in New Jersey.  The report stated that the spirits were consistently described as little men floating in the air who put pressure on his heart and chest.

The June 1993 psychiatric examination report notes that the appellant described his service in the navy with great pride and that he reported a pattern on shore leave of heavy consumption of alcohol and frequent fights and that he was referred to an alcohol and drug rehabilitation program and that he agreed to an honorable discharge because he had already received two disciplinary actions and was afraid he would received a dishonorable discharge for the next offense.  The appellant stated that he worked for four or five months in New Jersey before getting fired and then went to live with his sister in Washington D.C.

Beginning in 2005, treatment records demonstrate the appellant's assertions that he began to experience hallucinations while in the Navy, feeling the presence of "spirits" while serving on the USS Midway. 

In an undated statement, the appellant explained that when he was in service he did not understand mental illness or know that he was suffering from hallucinations as a result of a mental disorder.  He explained that he was only found to have a mental illness in 1993 (as opposed to earlier) because this was when he actively began to act upon auditory commands.  

The record includes a December 2005 correspondence from Dr. R.H. of Saint Elizabeths Hospital.  In his letter,  Dr. R.H. stated that during the course of individual therapy initiated in 2005, the appellant identified the earliest occurrence of signs and symptoms of thought disorder, which eventually evolved into a full-blown psychosis with resulting forensic psychiatric hospitalization.  Dr. R.H. noted that the appellant reported that while working in the boiler room of the U.S.S. Midway he felt the presence of spirits which were at first benign but became increasingly more threatening and overbearing as his tour of duty continued.  Dr. R.H. reported the appellant's explanation that a significant part of the reason that he left the Navy was to escape from these spirits and regain his own autonomy.  Dr. R. H. further stated that although the appellant experienced a "short respite" of symptoms after leaving the military, the appellant's history demonstrated that he was unable to maintain civilian employment and that he soon had a complete psychotic break.  He stated that the appellant was resistant to treatment and therapy for several years and that only after his psychosis became well controlled with medication that he had become organized enough to participate in individual therapy which has identified the time of origin of his psychiatric symptoms.  

A May 2007 progress note from the Saint Elizabeths self-awareness group reported that the appellant discussed concerns relayed by his treatment team regarding his "secretive" behavior which was noted as seeking VA benefits without disclosing all information.

During an August 2007 VA medical center psychiatric evaluation the appellant reported that he had hallucinations while in the military but did not recognize his mental illness at the time.  

The appellant additionally described difficulty concentrating for his petty officer test which he was unable to pass.  He described in-service hallucinations of Malcolm X with chains on him and seeing predators and monsters on the ship.  The August 2007 treating physician stated that essentially, the appellant believed that spirits would come and go off of the ship in relation to planes taking off and landing.  He explained that he was had to leave the Navy because he could not pass his petty officer test, he explained that he would study into the boiler room, which was filthy with human excrement and read the same page over and over because he could not concentrate.

Following his examination, the reporting psychiatrist, Dr. S.D., concluded that the appellant described hallucinations, illogicality of thought and delusional ideation while in service.  He stated that he suspected that some of the appellant's difficulties in conduct during service could have been due to unrecognized psychosis.  He added that it was very probable that he could not concentrate during that time which could account for his ability to pass the petty officer examination.  

In an August 2007 letter, the appellant's sister, M.S. reported that she became aware of her brother's deteriorating mental state in July 1991 and sought treatment for him.  She stated that upon his release from service, the appellant told her that his violent episodes began when he took part in a Navy ritual.  October 2007 letters from the appellant's mother and father explained that the appellant behaved strangely upon returning from service.  The appellant's mother explained that he was indifferent to her upon arriving home from service and that he was fired from a job after three days for punching a co-worker.  

The appellant's father explained that he became aware of his son's condition in mid-1991 when he went to live with his sister.  He additionally stated that the appellant informed him that his psychiatric episodes began when the crew he was assigned to held a "séance" to call up the spirit of King Neptune and Davy Jones during his naval service.  

The claims file includes an October 2007 correspondence from the appellant's counsel, K.C., who explained that she represented the appellant in his current mental health matters.  K.C. stated that she did not represent the appellant regarding his 1994 charges but she had reviewed his prior records and noted that there were several doctors who examined the appellant with his pending criminal charges at that time and that those doctors focused their attention on the appellant's state of mind and mental health at the time the offenses were committed.  She stated that while the doctors reviewed his history, including information regarding his military background, none of these doctors, to the best of her knowledge, focused on the appellant's health while in the military.  
 
Finally, the evidence of record includes medical expert opinions requested by the Board from Dr. D.A. a psychiatrist at the Mental Health department of the VA medical center in Kansas City, Missouri.  

Having reviewed the appellant's claims file, Dr. D.A. stated that in his opinion the appellant was suffering some degree of psychotic symptoms prior to his 1993 crimes and that the disease had its initial onset during the appellant's active duty service.  Dr. D.A. later clarified that, while some evidence was certainly of questionable credibility, the evidence helped to establish the continuity of symptoms consistent with the prodromal period of schizophrenia.  

In an addendum to these findings, Dr. D.A. stated that the most relevant evidence to support his conclusions, if credible, were the patients' report of symptoms.  Dr. D.A. noted that the first evidence of the onset of symptoms was in 2005 during therapy sessions.  He noted that statements made in the context of a therapeutic relationship increased the credibility of the information as the treating psychiatrist would be better at judging the appellant's reliability and would maintain a higher degree of skepticism.  


Analysis

In evaluating the weight given to evidence, to include the appellant 's lay statements, there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

A lay person is competent to report on that which she or he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  However, a lay person is not competent to render an opinion of etiology where the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship.  Id.

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The evidence of record clearly demonstrates a current diagnosis of schizophrenia.  The issue of entitlement to service connection for schizophrenia turns therefore on whether the evidence shows that it is at least as likely as not that the onset of the appellant's symptoms occurred in service or within a year thereafter. 

The pertinent evidence of record consists of service treatment records, the appellant's statements and those of his family members, the medical findings of the professionals at Saint Elizabeths Hospital, of the VA physician who examined the appellant in August 2007 and of the VHA examiner, Dr. D.A., and the statement of the appellant's attorney.  Having applied the above analysis to the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for schizophrenia for the reasons enumerated below.  

Initially, as noted above, the appellant's service treatment records are silent as to any psychiatric complaints or treatment.  Additionally, the evidence of record demonstrates no treatment for a psychiatric disorder within a year of the appellant's discharge.

Because the service treatment records and records within a year of service do not demonstrate schizophrenia, the issue of entitlement to service connection turns largely on the weight afforded to the lay statements proffered in support of the appellant's claim.  These lay statements, those from the appellant himself and his family members must each be considered with respect to the competency and credibility of each lay person in turn.  

Considering first the competency and credibility of the appellant, having considered the evidence of record as a whole, the Board notes that the appellant is competent to testify as to observed symptoms, his assertions in support of his claim are found, however, to wholly lack credibility.

The Board notes the appellant's many contentions, he states, for example that he suffered from almost continuous alcohol-related blackouts prior to joining the Navy, that he sometimes lost consciousness from hitting his head, and that the boiler room of the USS Midway was filled with human excrement.  (See VA Medical Center Records, August 2007).  At some points during the period on appeal the appellant has additionally asserted that he started hallucinating during his active service, that he was still hearing voices when he was discharged and that he was referred for alcohol rehabilitation during his active service.  

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Notably, the appellant's earliest treatment records demonstrate that the appellant stated that the onset of his symptoms were in early 1993 while he was living with his grandmother.  Later, and significantly only after he made a claim for service connection, the appellant amended his assertions, stating instead that he first began to experience hallucinations while in service.  The appellant's claims are inconsistent not only regarding the claimed onset of symptoms, the record demonstrates that the appellant has offered different and varying claims as to the type of symptoms he experienced as well as different claims as to whether or not he received treatment for a psychiatric disorder or alcohol abuse during and different reasons for his discharge from service.  Further placing the appellant's more recent claims into question is the fact that his service treatment records are silent as to any psychiatric disorder and he himself did not report any such disorder at the time of discharge.  Additionally, as noted by the appellant's attorney, the appellant's service was not a prominent factor in his criminal trial, suggesting at least that his later statements emphasizing that symptoms began in service are false.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the appellant).  Finally placing the appellant's credibility in question are findings that his credibility has been placed into question by treating physicians, as he is noted to demonstrate "secretive" behavior such as seeking VA benefits without disclosing all information.

As a whole, the Board finds that the appellant to lack credibility; his various assertions are at demonstrated to be at odds with the service treatment records and at odds with each other.  These inconsistencies as well as the fact that the appellant's claims regarding the onset of his symptoms appear to change in conjunction with his pursuit of a claim for disability benefits cause the Board to afford the appellant's assertions little, if any weight.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

Of note, the Board recognizes the arguments of the appellant and Dr. R.H. that the appellant was simply unaware of his psychiatric symptoms prior to his service.  This, however, goes against the evidence of record which shows that the appellant was in fact able to recognize psychiatric symptoms immediately following his commitment into Saint Elizabeths and stated that the onset of these symptoms was "early 1993."

Turning now to the observations of the appellant's sister, mother and father, the Board finds that the observations made prior to May 2007 are credible but that later statements made in support of the appellant's claim should be afforded little probative weight as they lack credibility.  

Treatment records following the appellant's entrance into Saint Elizabeths demonstrate that the appellant's mother noted that he was withdrawn upon discharge and that his behavior was unusual at this time and that the appellant's sister and father had observed symptoms a year prior and accordingly sought treatment for the appellant at that time.  

These statements are found to be credible and demonstrate that the appellant's mother, father and sister observed his unusual behavior.  Notably, however, the appellant's father and sister are shown to have observed strange behavior a year prior to the June 1993 report, in 1992, and accordingly outside of the presumptive period for psychosis.  The appellant's mother's claim that her son was acting unusually at the time of his discharge weighs in favor of his claim that schizophrenia began during service.

In contrast with the assertions made by the appellant's family members discussed above, the Board affords far less credibility to the later 2007 statements of the appellant's mother, father and sister.  In these later statements, the appellant's mother, sister and father assert that his symptoms were observed in 1991, in the case of the appellant's father and sister, this is earlier than previously stated.  Further, the appellant's father and sister both remark upon hallucinations that the appellant described following his discharge.  These statements are afforded far less credibility as neither the appellant's father nor his sister reported specific hallucinations until 2007, significantly years after the appellant's discharge and following his claim for benefits.  Further, the appellant's father and sister both assert that the appellant described hallucinations following a séance upon his release from service which is directly at odds with the evidence of record which demonstrates that the appellant never mentioned any such hallucinations until 2005.  As with the appellant's statements, then, the 2007 statements in support of the claim are given little weight due to the inconsistencies between such assertions and earlier claims and what appears to be a reliance on the appellant's later assertions, which are found to lack all probative weight. 

In sum, the statements of the appellant regarding the onset of his psychiatric symptoms are found to lack the any credibility and the 2007 contentions of the appellant's mother, sister and father are additionally found to lack credibility.  In regards to those assertions made by the appellant's family members closer in time to his discharge, the evidence of record demonstrates that most of the symptoms observed by family members occurred outside of the presumptive period and suggest, accordingly, that his symptoms were not a result thereof.  

Turning to the medical opinions of Dr. R.H., the appellant's August 2007 VA physician, and Dr. D.A., the Board notes that these physicians have the expertise to provide competent opinions as to the etiology of the appellant's schizophrenia.  The physicians are shown, however to rely heavily upon information found to lack credibility.  

In this regard, the Board notes that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the United States Court of Appeals for Veterans Claims (Court), citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion. Id. at 179.  In Kowalski, the Court declared, however, that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the appellant, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the appellant.  Id. at 432-33.  In Coburn, the Court held that the Board erred in failing to assess the appellant 's credibility in reporting the statements to the medical examiner.  Id. at 433.

Considering first the August 2007 report of the VA physician, the Board affords this report the very little weight due to the fact that the physician relies entirely on the appellant, who as noted above at length, is found to be wholly lacking in credibility based on the inconsistencies between his claims and the evidence of record.  Further, Dr. R.H. is presumed to be very familiar with the appellant's medical history, at least pertaining to his treatment at Saint Elizabeths, however he is shown to rely in great part on the appellant's history as well and thus his opinion is also afforded little probative weight.

Finally, Dr. D.A., who is shown to have reviewed the evidence record in its entirety, notes that the basis of his findings rely on the appellant's claims.  Dr. D.A. stated that the most relevant evidence to support his conclusions, if credible, were the patients' report of symptoms.  Thus, Dr. D.A.'s conclusion that it was at least as likely as not that the appellant's schizophrenia had its onset in service is largely reliant upon evidence which, as a finding of fact, the Board deems to be false.  

As discussed, once the competency and credibility of the evidence of record is considered, the third step in the analysis as to whether entitlement to service connection is warranted, the Board must weigh the probative value of the proffered evidence in light of the entirely of the record.  Here, the evidence against a finding of entitlement to service connection outweighs that in favor of it.  In this case, the fact that the service treatment records and records within a year of service are wholly silent as to a psychiatric disorder and the fact that in-service symptoms were not described until years after service and only following the appellant's claim for benefits goes against a finding that schizophrenia is related to his service.  Supporting the appellant's claim are his assertions, those of his family members, and those of Dr. R.H., the VA physician who examined the appellant in August 2007 and Dr. D.A.  Upon weighing the evidence for and against the appellant's claim, the Board finds that more weight must be afforded to the evidence against his claim as nearly all of the evidence weighing in favor of service connection is shown to be based upon the appellant's assertions which are found to lack all credibility.  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for residuals of a right knee injury, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  The claim is denied.  


ORDER

Entitlement to service connection for schizophrenia is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


